Citation Nr: 0113921	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left elbow with peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from May 1951 to 
October 1951.  

This appeal arises from a May 2000 rating action of the No. 
Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO denied service connection for degenerative 
joint disease of the left elbow with peripheral neuropathy.  

Additionally, the RO, by the May 2000 rating action, denied 
the issue of entitlement to nonservice-connected pension.  At 
a hearing conducted before a hearing officer at the RO in 
July 2000, the veteran withdrew this issue from appellate 
review. Consequently, at this time, the nonservice-connected 
pension claim is not before the Board Of Veterans' Appeals 
(Board) for appellate consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

Throughout the current appeal, the veteran has asserted that, 
although he broke his left elbow at the age of 10 years, 
prior to his entry into active military duty, he reinjured 
this joint during service.  He has contended that he only 
began to have trouble with his left elbow after the 
in-service injury to this joint.   Following service he was 
treated at the Lakewood Hospital in California sometime 
between the late-1950s and early-1960s and at the VA medical 
facility in Fayetteville since the early 1970s.  The veteran 
has also referred to post-service treatment at the Little 
Rock and Poplar Bluff VA Medical Centers (VAMCs).  

A review of the record shows that the veteran's service 
medical records were apparently destroyed at a fire at the 
National Personnel Records Center.  The hospital admission 
cards for the Surgeon General, Department of the Army, show 
that he was hospitalized from August to October 1951 for a 
non-union of the left humerus which existed prior to service.  

In December 1999, the RO requested copies of records of 
treatment that the veteran had received at the Fayetteville, 
Poplar Bluff, and Little Rock VAMCs.  The RO only asked for 
records of treatment that the veteran had received at these 
medical facilities since January 1999.  The Little Rock VAMC 
indicated that the records had been retired in 1995.  At the 
July 2000 hearing, the veteran reported that he was awarded 
disability benefits by the Social Security Administration 
(SSA) in 1989.  The Board is of the opinion that an attempt 
should be made to obtain all pertinent records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992). 

Following a VA examination in September 2000, the examiner 
diagnosed a remote fracture of the left elbow at the age 
of 10, a remote injury to the left elbow in 1951, indolent 
mechanical ulnar nerve neuropathy secondary to a left elbow 
fracture, residuals of ulnar nerve neuropathy of the left 
forearm and hand, and partial ankylosis of the left shoulder 
secondary to disuse of the left upper extremity secondary to 
an old elbow injury.  The examiner stated that he was unable 
to render an opinion as to whether the veteran's left elbow 
fracture was aggravated during his military service because 
such an opinion would be speculative in light of the 
veteran's brief period of service, the minimal assistance 
obtained from his medical records (which provided a lack of 
detail), and his post-service injury.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take appropriate action 
to obtain a copy of the decision by the 
SSA awarding disability benefits and the 
evidence on which the decision was based. 

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his left elbow both prior to 
and after his discharge from active 
military duty.  The Board is particularly 
interested in copies of records of 
treatment that the veteran received from 
Dr. E. H. in Clarksville in approximately 
1941, from Lakewood Hospital in 
California between the late-1950s and 
early-1960s, Clarksville Hospital in May 
1999, and the names and dates of 
treatment received at all VA facilities. 

4.  Thereafter, the RO should specifically 
request the Fayetteville, Poplar Bluff, 
and Little Rock VAMCs to furnish copies of 
all records of treatment that the veteran 
has received at those medical facilities 
since his separation from active military 
duty (as reported by the veteran).  If 
these records have been retired they 
should be retrieved.

5.  Thereafter, the claims folder should 
be referred to the same VA physician who 
performed the September 2000 VA 
orthopedic examination.  If additional 
pertinent evidence is received the 
physician in an addendum should indicate 
whether any change in the prior opinion 
is warranted.  Regardless, the examiner 
should be asked if any residual finding 
or symptom associated with the inservice 
1951 injury to the left elbow can be 
identified. If no, he should so state.  
Any additional tests or examinations 
deemed necessary should be performed.  A 
complete rational for any opinion given 
should be included in the addendum.

6.  If the physician who conducted the 
September 2000 VA examination is 
unavailable, another VA examination by an 
orthopedist should be conducted to 
determine the nature, severity, and 
etiology of his left elbow disability.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner in conjunction with the 
examination.  In addition to x-rays, any 
other specialized testing deemed 
necessary should be performed.  

The examiner is requested to obtain from 
the veteran a detailed history of the 
pre-service, in-service, and post-service 
treatment for his left elbow injuries.  
Following the examination, it is 
requested that the examiner render an 
opinion as to when the veteran's left 
elbow disorder was initially manifested.  
If present at the time of entry into 
active duty, whether it is as likely as 
not that the preservice left elbow 
disorder underwent a chronic increase in 
severity beyond its natural progression 
during his active service.  To the extent 
possible, it is requested that the 
examiner identify any residual finding or 
symptom associated with the inservice 
1951 injury to the left elbow.  If no, 
the examiner should so state.  A complete 
rationale for all opinions expressed 
should be provided.  

7.  The RO should then re-adjudicate the 
issue in appellate status.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




